
	

114 HJ 29 IH: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the National Labor Relations Board relating to representation case procedures.
U.S. House of Representatives
2015-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 29
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2015
			Mr. Kline (for himself and Mr. Roe of Tennessee) introduced the following joint resolution; which was referred to the Committee on Education and the Workforce
		
		JOINT RESOLUTION
		Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule
			 submitted by the National Labor Relations Board relating to representation
			 case procedures.
	
	
 That Congress disapproves the rule submitted by the National Labor Relations Board relating to representation case procedures (published at 79 Fed. Reg. 74308 (December 15, 2014)), and such rule shall have no force or effect.
		
